DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	This communication is a Final office action on the merits in response to the filing of the applicant’s amendments/remarks on 10/15/2021. This application is a divisional application of application 15/959,443 (now abandoned). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1,2,4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoda et al US PG-Pub (2009/0021219 A1).
Regarding claim 1, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 

a capacitor (CB1) coupled to the diode (DB1), 
a circuit ground coupled to the inductor (L2) (see Fig 12 and par. [0297] disclosing a ground terminal electrically connected to the circuitry including inductor L2), and 
a rectifier output node (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output (NB3), having a load output (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), and 

Regarding claim 2, Yoda discloses the wireless power receiver of claim 1 in which the load output (lower connection to battery 94 inside 90, element 4) is adapted to be coupled to a load (90, 94) (see electrical connections in Fig 3, in addition it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
Regarding claim 4, Yoda discloses the wireless power receiver of claim 1 in which the resistor (RB3) is coupled between the communication transistor (QB3) and the rectifier output (NB3) (see Fig 3 disclosing the resistor RB3 between transistor QB3 and upper output node, also see par. [0199], [0201]).  
Regarding claim 6, Yoda discloses the wireless power receiver of claim 1 in which the charge control circuitry (91,92) includes:
a transistor (M100) having an input (upper connection from M100) coupled to the charge control input (upper connection, TA5, VDD), having an output (lower connection) coupled to the load output (lower connection to battery 94 inside 90, element 4), and having a control input (see W1 in Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]); and
control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) .
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5 is rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Schutten et al US Patent (7,859,870 B1).
Regarding claim 5, Yoda et al discloses the wireless power receiver of claim 1;
Yoda et al does not clearly discloses in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center-tapped coil with opposed leads, the diode is coupled between one opposed lead and the rectifier output, another diode is coupled between the other opposed lead and the rectifier output, and the capacitor is coupled between the other opposed lead and the rectifier output;
However, Schutten et al is an analogous art pertinent to the problem to be solved in this application in which discloses a voltage clamps for energy snubbing (see Figs 1-4) and further discloses in which the rectifier circuitry (330) is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center- tapped coil (S1,S2) with opposed leads (upper connection S1, lower connection S2), the diode (D1) is coupled between one opposed lead (upper connection S1) and the rectifier output (Node between D1 and conductor 31), another diode (D2) is coupled between the other opposed lead (lower connection S2) and the rectifier output (Node between D1 and conductor 31), and the capacitor (CD2) is coupled between the other opposed lead (lower connection S2) and the rectifier output (Node between D1 and conductor 31) (see Fig 3 and column 6, lines 44-65);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Schutten et al by including in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center- tapped coil with opposed .
8.	Claims 7-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Shutt et al US Patent (7,656,127 B1).
Regarding claim 7, Yoda et al discloses the wireless power receiver of claim 6, 
Yoda et al disclose including a capacitor (CB1) electrically connected to an upper non-inverting connection TA1,TA5 of the first op-amp (CMP10) at the charge control device (91,92) (see Fig 3, 7, 11A and 12 disclosing the components electrically connected);
Yoda et al does not clearly discloses in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input; 

second op-amp circuitry (HSDRV 416) having an input (upper connection from HSDRV 416) coupled to the charge control input (see node connected to Vdd Pin 510) and an output (see output connection DRV EN electrically connected to non inverting positive + connection, SD) coupled to the non-inverting input (positive + connection, SD) (see Fig 6; column 14, lines 25-65);

    PNG
    media_image1.png
    584
    828
    media_image1.png
    Greyscale


first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to determine if there is an over current condition requiring the charge current be shut down. Such advantages include that the embodiments requires the use of fewer external pins (e.g., contacts) on the device for coupling to the resistors and sensors. Another advantage is that the embodiments may be more easily pre-programmed for a particular "size" battery (e.g., nominal output voltage level of the battery), charging current, and/or over-current threshold thereby, providing additional flexibility (Shutt et al, Column 17, line 65 to column 18, line 8).
Regarding claim 8, Yoda et al in view of Shutt et al discloses the wireless power receiver of claim 6, 
Yoda et al does not clearly discloses in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input.

 analog to digital circuitry (ADC-1, ADC-2) having an input coupled to the output node and having a digital output (see ADC-1 electrically connected to the output node VDD Pin 510 via ATTN 504, see connections at node squares, and also see ADC-2 electrically connected to the output node VDD 510 via GPIO Pin 516 connection, column 13, lines 3-51); and digital to analog circuitry (VDAC8) having an input coupled to the digital output and having an analog output coupled to the non-inverting input (see connections in Fig 6 and column 14, 11-24, and column 15, lines 25-59).

    PNG
    media_image2.png
    584
    828
    media_image2.png
    Greyscale


op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to determine if there is an over current condition requiring the charge current be shut down. Such advantages include that the embodiments requires the use of fewer external pins (e.g., contacts) on the device for coupling to the resistors and sensors. Another advantage is that the embodiments may be more easily pre-programmed for a particular "size" battery (e.g., nominal output voltage level of the battery), charging current, and/or over-current threshold thereby, providing additional flexibility (Shutt et al , Column 17, line 65 to column 18, line 8).
Regarding claim 9, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 
rectifier circuitry (42, 43) including an inductor (L2), a diode (DB1) coupled to the inductor (L2) (see Fig 3 disclosing the diode DB1 in rectifier 43 electrically connected to L2; also see par. [0122], [0142]), 
a capacitor (CB1) coupled to the diode (DB1), 

a rectifier output node (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output (NB3), having a load output node (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), the charge control circuitry (91,92) including:
a transistor (M100) having an input (upper connection from M100) coupled to the charge control input (upper connection, TA5, VDD), having an output (lower connection) coupled to the load output (lower connection to battery 94 inside 90, element 4), and having a control input (see W1 in Fig 3,7,11A and 12 in which these components are 
control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) coupled to the control input (see Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]);
Yoda et al disclose including a capacitor (CB1) electrically connected to an upper non-inverting connection TA1,TA5 of the first op-amp (CMP10) at the charge control device (91,92) (see Fig 3, 7, 11A and 12 disclosing the components electrically connected);
Yoda et al does not clearly discloses in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input; 
Shutt et al further discloses in which the op-amp circuitry (502,601) is first op-amp circuitry (E/A 316) having an inverted input (neg – connection EA REF) coupled to the charge control input (see node connected to Vdd Pin 510) and having a non-inverting input (positive + connection, SD) and having an output (output connection) coupled to the control input (see node connected to Vdd Pin 510) (see Fig 6), and 
second op-amp circuitry (HSDRV 416) having an input (upper connection from HSDRV 416) coupled to the charge control input (see node connected to Vdd Pin 510) 

    PNG
    media_image1.png
    584
    828
    media_image1.png
    Greyscale

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Shutt et al by including in which the control circuitry includes:
first op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input; 
second op-amp circuitry having an input coupled to the charge control input and an output coupled to the non-inverting input in order to obtain feedback for setting the charge electrical current level, and another sensor and resistor to obtain feedback to 
Regarding claims 10 and 14, Yoda in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively, 
Yoda further discloses in which the load output (lower connection to battery 94 inside 90, element 4) is adapted to be coupled to a load (90, 94) (see electrical connections in Fig 3, in addition it has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).
Regarding claims 11 and 15, Yoda in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively,
Yoda further discloses in which the resistor (RB3) is coupled between the communication transistor (QB3) and the rectifier output (NB3) (see Fig 3 disclosing the resistor RB3 between transistor QB3 and upper output node, also see par. [0199], [0201]).  
Regarding claim 13, Yoda discloses a wireless power receiver (40) (see Fig 3,7,12 and 13) comprising: 

a capacitor (CB1) coupled to the diode (DB1), 
a circuit ground coupled to the inductor (L2) (see Fig 12 and par. [0297] disclosing a ground terminal electrically connected to the circuitry including inductor L2), and 
a rectifier output (NB3) coupled to the diode (DB1) and capacitor (CB1) (see Fig 2 and par. [0142]); 
a communication switch (46) having a resistor (RB3) and a communication transistor (QB3) that are coupled between the rectifier output (NB3) and the circuit ground (see Fig 3 and 12 disclosing the output node NB3 electrically connected to the resistor RB3 and transistor QB3 between NB3 and the ground connection in element 6; also see par. [0122], [0141], [0145], [0297]); and 
the communication transistor (QB3) having a communication control input adapted to receive a communication modulated voltage (see Fig 3 and par. [0199]-[0200] disclosing input line connected to control circuit 50,52);
charge control circuitry (91,92) having a charge control input (upper connection, TA5, VDD) coupled to the rectifier output (NB3), having a load output node (lower connection to battery 94 inside 90, element 4) (see Fig 3 and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]), the charge control circuitry (91,92) including:

control circuitry (91) having an input (1, Fig 11A, 12) coupled to the charge control input (upper connection, TA5, VDD) and having an output (5, Fig 11A,12) coupled to the control input (see Fig 3,7,11A and 12 in which these components are electrically connected to each other; par. [0122], [0161]-[0162], [0199]-[0200], [0307]-[0317]);
Yoda et al does not clearly discloses in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
analog to digital circuitry having an input coupled to the charge control circuitry and having a digital output; and digital to analog circuitry having an input coupled to the digital output and having an analog output coupled to the non-inverting input.
Shutt et al further discloses in which the control circuitry (502,601) includes op-amp circuitry (E/A 316) having an inverted input (neg – connection EA REF) coupled to the charge control input (see node connected to Vdd Pin 510) having a non-inverting input (positive + connection, SD) (see Fig 6), and having an output coupled to the control input (see output connection in Fig 6);


    PNG
    media_image2.png
    584
    828
    media_image2.png
    Greyscale

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al with the teaching of Shutt et al by including in which the control circuitry includes:
op-amp circuitry having an inverted input coupled to the charge control input, having a non-inverting input, and having an output coupled to the control input;
.
9.	Claim 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoda et al US PG-Pub (2009/0021219 A1) in view of Shutt et al US Patent (7,656,127 B1) and in further view of Schutten et al US Patent (7,859,870 B1).
Regarding claims 12 and 16, Yoda et al in view of Shutt et al discloses the wireless power receiver of claim 9 and 13, respectively;
Yoda et al in view of Shutt et al does not clearly discloses in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center-tapped coil with opposed leads, the diode is coupled between one opposed lead and the rectifier output, another diode is coupled between the other opposed lead and the rectifier output, and the capacitor is coupled between the other opposed lead and the rectifier output;

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Yoda et al in view of Shutt et al with the teaching of Schutten et al by including in which the rectifier circuitry is a full-wave, center-tapped rectification circuit, the inductor is a circuit ground, center-tapped coil with opposed leads, the diode is coupled between one opposed lead and the rectifier output, another diode is coupled between the other opposed lead and the rectifier output, and the capacitor is coupled between the other opposed lead and the rectifier output in order to allows the voltage generated between tap points At and Bt to be varied. This variation as a function of phase is often used as part of a feedback control system for controlling the output direct voltage Vo (Schutten et al, column 2, lines 55-59), and also to provide low switching losses, in which are very desirable, in .
Response to Arguments
10.	Applicant's arguments filed on 10/15/2021 have been fully considered but they are not persuasive. 
	The applicant argued in applicant’s remarks (page 6 of 8) that:
	“In this case, a prima facie case of anticipation of independent claim 1 based on Yoda has not been established because Yoda fails to disclose every recited feature and part-to-part relationship of those features. For example, independent claim 1 recites, in part, “a circuit ground coupled to the inductor’ which is not disclosed either explicitly or inherently in Yoda. The Office Action on page 3 alleges that this limitation is disclosed in FIG. 12 and paragraph [0297] of Yoda with inductor L2 being analogous to the inductor recited in independent claim 1. Applicant respectfully disagrees. FIG. 3 of Yoda clearly shows that one terminal of inductor L2 is coupled to the anode of diode DB1 and the other terminal of inductor L2 is coupled to the anode of diode DB2. FIG. 12 illustrates the main portion 91 of the charger 92 shown in FIGS. 3 and 11A. FIG. 12
shows an element 6 coupled to ground, but doesn’t show a terminal of L2 coupled to element 6 or ground.”;
In response to applicant's arguments, the examiner respectfully disagrees since the broad claim language as currently recited does not specify a particular or direct connection between the claimed elements and does not exclude the use of any intervening electrical components in the circuit. Furthermore, Fig 3 was not used to reject that particular limitation, Fig 12 was used as disclosed in the rejection, that clearly 
If the applicants intends to claim a particular electrical connection, in order to advance prosecution, the examiner recommends the applicant to amend the claim to positively include the desired connections.
The applicant also argued on applicant's remarks (page 7 of 8) that:
“Additionally, independent claim 1 recites, in part, “charge control circuitry... having an input coupled to the communication control input [of the communication transistor]” which is not disclosed either explicitly or inherently in Yoda. The Office Action on page 3 analogizes circuitry 91 and 92 of Yoda to the “charge control circuitry” recited in claim 1. Applicant disagrees with this analogy. Claim 1 recites a “receiver” in the preamble, which the Office Action analogizes with power reception device 40 of Yoda. In claim 1, the “charge control circuitry” is recited as an element of the “receiver.” However, in Yoda, the circuitry 91 and 92 (identified as the claimed charge control circuitry”) is not an element of the power reception device 40 but is an element of
the battery device 90, which Yoda clearly identifies as the load..”;
In response to applicant's arguments, the examiner respectfully disagrees since circuit 91 and 92 are part of the receiver as being directly connected to the nodes in order to compulsory control the load that is part of the wireless power receiver. The broad claim language does not exclude or claim a particular location for a charge control circuit.


 “Moreover, the Office Action on page 3 has analogized the transistor QB3 with the “communication transistor’ recited in independent claim 1 and appears to alleges that the gate of transistor QB3 is analogous to the “communication control input” which is coupled to the charge control device 92 via the power-reception-side control circuit 52. As argued earlier, the charge control device 92 is not analogous to the “charge control circuitry” of claim 1. Notwithstanding, the element 52 of Yoda appears to be coupled to both the gate of transistor QB3 and to an input TA8 of charge control device 92, but there is no teaching or suggestion in Yoda that there is an electrical coupling or otherwise between the gate of transistor QB3 and the input TA8 of the charge control device 92. Instead, Yoda teaches, for instance as shown in FIG. 3, that the gate of transistor QB3 and the input TA8 of the charge control device 92 are provided two different control signals, /.e., signals P3Q and ICUTX, respectively..”;
In response to applicant's arguments, the examiner respectfully disagrees since as shown in the Yoda Fig 3 and the office action, the communication transistor (QB3) has a communication control input adapted to receive a communication modulated voltage (see Fig 3 disclosing the transistor QB3 has an input line LP3 connected to control circuit 50, 52, par.[0199]-[0200]), The transistor QB3 (load-modulation transistor) is ON/OFF controlled based on a control signal P3Q supplied from the power-reception-side control circuit 52 of the power reception control device 50 through a signal line LP3. In addition, the claim language as currently recited in the argued limitation does not requires any particular power control scheme operation, just a “control input adapted to receive a communication control voltage”, the control input 
In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). (see MPEP 2114).
As state above, the broad claim language as currently recited just requires the “communication transistor having a communication control input adapted to receive a communication modulated voltage” … “and having an input coupled to the communication control input”, 
It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
The claim language does not specify a particular or direct connection between the claimed elements and does not exclude the use of any intervening electrical 
Therefore the applicant's arguments are not persuasive.
Examiner Note
11. 	The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Osada et al (US 9,022,293 B2) discloses a semiconductor device that is capable of wireless communication, such as an RFID tag, which can transmit and receive individual information without checking remaining capacity of a battery or changing batteries due to deterioration with time in the battery for a drive power supply voltage, and maintain a favorable a transmission/reception state even when electric power of an electromagnetic wave from a reader/writer is not sufficient. The semiconductor device includes a signal processing circuit, a first antenna circuit connected to the signal 
Abramo et al (US 8,536,736 B2) discloses a wireless power infrastructure for delivering wireless power from a wireless network to mobile devices. The infrastructure includes a plurality of power transmission hubs, each hub having: a first capacitor for transmitting a signature frequency for a defined range; and a set of second capacitors, each for transmitting resonant wireless power within the defined range at a selectable frequency. A mobile device for obtaining wireless resonant the plurality of power transmission hubs is also described, and includes: a first variable capacitor for detecting a signature frequency associated with a proximately located power transmission hub; a second variable capacitor for receiving wireless resonant capacitor from the proximately located power transmission hub; and a synchronization system for setting the second variable capacitor to a frequency that is synchronized with a wireless resonant power transmission of the proximately located power transmission hub.
Kirby et al (US 8,487,478 B2) discloses a transmitting device or a receiving device for use in a wireless transfer system may be equipment or a household appliance. The transmitting device includes a transmit antenna to wirelessly transfer power to a receive antenna by generating a near field radiation within a coupling-mode region. An amplifier applies an RF signal to the transmit antenna. A presence detector detects a presence of a receiver device within the coupling-mode region. A controller adjusts a power output of the amplifier responsive to the presence of a receiver device. The presence detector may also detect a human presence. The power output may be adjusted at or below the regulatory level when the presence signal indicates human .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALFONSO PEREZ BORROTO/Primary Examiner, Art Unit 2836